MEMORANDUM ***
Sarbjit Singh Mehrok, a native and citizen of India, petitions for review of the Board of Immigration Appeals’ (“BIA”) decision affirming the immigration judge’s (“IJ”) denial of his application for asylum, withholding of removal and relief under the Convention Against Torture (“CAT”). We dismiss in part and grant in part.
Pursuant to 8 U.S.C. § 1158(a)(3), we dismiss Mehrok’s asylum claim as unreviewable because the IJ determined that the application was untimely. See Hakeem v. INS, 273 F.3d 812, 815 (9th Cir. 2001).
We have jurisdiction under 8 U.S.C. § 1252 and review for substantial evidence adverse credibility determinations. See Bandari v. INS, 227 F.3d 1160, 1165 (9th Cir.2000). Here, the adverse credibility determination is not supported by substantial evidence. See id. at 1166.
Accordingly, we remand to the BIA for further proceedings to determine the merits of Mehrok’s withholding of removal and CAT claims. See INS v. Ventura, 537 U.S. 12, 16-18, 123 S.Ct. 353, 154 L.Ed.2d 272 (2002) (per curiam).
DISMISSED in part; GRANTED in part; REMANDED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.